Citation Nr: 0841845	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-32 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for osteoarthritis of 
the left ankle.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for cellulitis of the 
left foot.

5.  Entitlement to service connection for status post rotator 
cuff repair of the left shoulder with osteoarthritis.

6.  Entitlement to service connection for status post rotator 
cuff repair of the right shoulder with osteoarthritis.

7.  Entitlement to service connection for anxiety reaction.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1961 to 
June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The RO issued a rating decision in July 2006 that granted 
service connection inter alia for a cervical spine 
disability, for status post head trauma with headaches and 
spells, and for a right ankle disability; those issues are 
accordingly no longer before the Board.  

The veteran has filed a Notice of Disagreement (NOD) 
regarding the effective dates assigned in July 2006 for the 
cervical spine disability, head trauma residuals and right 
ankle disability.  The RO has issued a Statement of the Case 
(SOC), but the veteran has not yet filed a substantive 
appeal.  The claims for earlier effective date for service 
connection are accordingly not presently on appeal before the 
Board.

The Board's decisions on the issues of service connection for 
pes planus, service connection for a heart disorder, service 
connection for cellulitis of the left foot, and service 
connection for anxiety reaction are set forth below.

The issues of service connection for osteoarthritis of the 
left ankle and service connection for status post rotator 
cuff repair of the left and right shoulders with 
osteoarthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will advise 
the veteran when further action is required on his part.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.

2.  The veteran was noted as having flat feet at the time of 
his enlistment into military service; the preexisting 
disorder is clearly and unmistakably shown to have not 
undergone a permanent increase in severity during his 
military service.

3.  There is no evidence that the veteran had a heart 
disorder during military service or to a compensable degree 
within the first year after discharge from service.   

4.  The veteran is not shown by competent medical evidence to 
currently have pes planus, a current heart disorder, current 
cellulitis of the left foot, or current anxiety reaction.


CONCLUSIONS OF LAW

1.  The veteran does not have bilateral pes planus due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  

2.  The veteran does not have a heart disorder due to disease 
or injury that was incurred in or aggravated by active 
service, nor may service connection as a chronic disorder be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2008).  

3.  The veteran does not have cellulitis of the left foot due 
to disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  
4.  The veteran does not have an anxiety reaction disorder 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

In May 2004 and June 2004 the RO sent the veteran letters 
advising him that to establish entitlement to service 
connection for a disability the evidence must show a current 
disability, an injury or disease in service, and a 
relationship between the claimed disability and military 
service. The veteran had an opportunity to respond prior to 
issuance of the rating decision in April 2005.


The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for service connection and that he has 
been afforded ample opportunity to submit such information 
and evidence.  

The Board also finds that letters cited above satisfied the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The letters advised the veteran that VA is responsible for 
getting relevant records from any Federal agency (including 
military, VA and Social Security records) and that VA would 
make reasonable efforts to obtain records on the veteran's 
behalf from non-Federal entities (including private 
hospitals, state and local governments, and employers) if 
provided appropriate authorization to do so.  

Both letters advised the veteran of the evidence that had 
been received to date, and both letters specifically advised 
the veteran, "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  

Proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; and (3) the evidence, 
if any, to be provided by the claimant.  38 C.F.R. 
§ 3.159(b)(1). As explained, all three content-of-notice 
requirements have been met in this appeal.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
meeting the VCAA's notice requirements in regard to the 
rating issues were provided to the veteran before the rating 
actions on appeal.  However, the Board finds that any 
arguable delay in providing full VCAA notice prior to the 
rating decisions was not prejudicial to the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claims were fully developed 
before the case was readjudicated as reflected Statement of 
the Case (SOC) issued in July 2006.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  The RO sent the veteran an 
additional duty-to-assist letter in August 2005, following 
receipt of his Notice of Disagreement (NOD) and prior to 
issuance of the SOC.

Neither in response to the letters cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted below-that needs to be obtained prior 
to appellate review.  

Hence, the Board finds that any arguable failure on VA's part 
in not completely fulfilling the VCAA notice requirements 
prior to the RO's initial adjudication of the claim is 
harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that VA notice must include 
information regarding the how VA establishes disability 
ratings and the effective date that may be assigned.  This 
was not accomplished.  However, the Board's action below 
denies service connection.  The Board's action will 
accordingly not result in a change to the current disability 
ratings or effective dates, and therefore does not present 
any possibility of prejudice under the notice requirements of 
Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims herein 
decided.  

The veteran's service treatment record (STR) and post-service 
VA and non-VA medical records have been associated with the 
claims file.  The veteran has not identified, and the file 
does not otherwise indicate, that there are any other medical 
providers having records that should be obtained before the 
claims are adjudicated.  

The veteran was provided several VA medical examinations 
during the course of the appeal, most recently in February 
2006.  The Board has found these examinations to be 
inadequate as a basis for establishing etiology for a 
diagnosed disability because the examiners did not have 
access to the STR, and the Board has remanded several issues 
for new examination.  

However, in Snuffer v. Gober, 10 Vet. App. 400 (1997), the 
Court indicated it had never decided that in every case a 
medical examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  The Board finds that 
the VA medical examinations cited above, while insufficient 
to provide an opinion regarding nexus because STR were not 
available, are shown to be clinically thorough and sufficient 
to diagnose a current disorder.  There is accordingly no need 
for remand for further examination at this point in regard to 
the claims decided herein.  38 C.F.R. § 3.159(c)(4).  

The veteran has been advised of his entitlement to a hearing 
before the RO's hearing officer and/or before the Board, but 
he has not requested such a hearing.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for claimed pes planus 

A veteran is presumed to have been sound upon entry into the 
military, except as to conditions noted at the time of the 
acceptance, examination, or enrollment, or where clear and 
unmistakable evidence demonstrates that the condition existed 
before acceptance and enrollment and was not aggravated by 
such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Only such conditions as are recorded in physical examination 
reports are to be considered as "noted."  The veteran's 
reported history of the pre-service existence of a disease or 
injury does not constitute notation of such disease or 
injury, but is considered with all other evidence in 
determining if the disease or injury pre-existed service.  
Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence that both the disease and injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  

The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
Id.  In its decisions, the Board is bound to follow the 
precedential decisions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).  

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry, and the 
burden then shifts to VA to rebut the presumption of 
soundness.  

The Federal Circuit Count held in Wagner that the correct 
standard for rebutting the presumption of soundness under 
38 U.S.C.A. § 1111 requires that VA show by clear and 
unmistakable evidence that (1) the claimant' s disability 
existed prior to service, and (2) that the preexisting 
disability was not aggravated during service.  

By "clear and unmistakable evidence" is meant that which 
cannot be misunderstood or misinterpreted; it is that which 
is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  

The veteran's STR include an enlistment physical in August 
1961 noting pes planus, 2 degrees bilaterally and 
asymptomatic.  The Board finds that the August 1961 
examination report constitutes clear and unmistakable 
evidence that the pes planus preexisted military service.  

Having found that the pes planus preexisted military service, 
the Board must determine whether the presumption of 
aggravation applies.  

A preexisting injury or disease will be presumed to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  

Specifically, the Board must first determine whether there 
has been any measured worsening of the disability during 
service, and then whether this constitutes an increase, 
permanent in nature, in the disability.  Browder v. Brown, 5 
Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 
163 (1993).  

Presumption of aggravation is triggered by evidence that a 
preexisting disability has undergone a permanent increase in 
severity during service.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Sondel v. West, 13 Vet. App. 213 (1999); 
Beverly v. Brown, 9 Vet. App. 402 (1996).  

However, aggravation of a pre-existing injury may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the medical 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. §1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  

As noted, the veteran had pes planus at the time of his 
enlistment.  However, there is no indication of treatment for 
flat feet during military service, and the veteran's Report 
of Medical Examination in conjunction with his separation 
from service in June 1965 shows clinical evaluation of the 
feet as "normal."

There is no medical evidence regarding the veteran's feet 
immediately after discharge from service, and the veteran has 
offered no lay statements showing any symptoms attributable 
to pes planus during military service or immediately 
following his discharge from service.

Based on the contemporaneous medical documentation of the 
veteran's symptoms during military service, and the absence 
of medical or lay evidence addressing symptoms after 
discharge from service, the Board finds that the veteran's 
preexisting pes planus was not permanently aggravated during 
military service.  Accordingly, the presumption of 
aggravation does not apply.  

As the presumption of aggravation does not apply, the Board 
will consider whether service connection may be granted on a 
direct basis.  

The veteran's extensive post-discharge VA and non-VA medical 
treatment record shows no indication of any complaint of pes 
planus symptoms.  Significantly, the veteran had a VA 
podiatry examination in December 2005 in which the examiner 
made no reference whatsoever to current symptoms of bilateral 
pes planus.

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

The term "disability" as used for VA purposes refers to 
impairment of earning capacity due to disease, injury, or 
defect, rather than the disease, injury, or defect itself.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.   Chelte v. Brown, 10 Vet. App. 268 (1997).

Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
 
In this case medical evidence shows that the veteran had non-
disabling pes planus at the time of his enlistment into 
military service, but there is no medical evidence of any pes 
planus disability during or after military service.  

In addition to the medical evidence above the Board has 
considered lay evidence submitted by the veteran in the form 
of his correspondence to VA.  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay person may 
provide eyewitness account of medical symptoms).  

In this case, however, the veteran has offered no lay 
evidence whatsoever asserting that he has had pes planus 
symptoms since his discharge from service.  The Board 
accordingly finds that neither medical evidence nor lay 
evidence supports the existence of a current pes planus 
disability.  The veteran's claim for service connection must 
therefore be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent medical evidence of a current disability that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service connection for a claimed heart disorder

The veteran's STR includes his enlistment physical 
examination in August 1961 showing history of rheumatic fever 
as a child; he underwent a cardiac examination before being 
accepted into service in which the clinical impression was 
"no cardiac disease."  An electrocardiogram (ECG) at the 
time of enlistment showed an interpretation of "normal 
ECG."  There is no indication in STR of any cardiac 
symptoms, and the veteran's Report of Medical Examination in 
conjunction with his separation from service in June 1965 
shows clinical evaluation of the heart as "normal."

Service connection may be granted for a cardiovascular 
disorder that becomes manifest to a compensable degree within 
one year after discharge from service, even if not diagnosed 
during service.  38 C.F.R. §§ 3.307, 3.309(a).  In this case, 
there is no indication of any cardiac disorder to any degree 
within the first year after discharge, so presumptive service 
connection for a chronic disorder is not warranted.

The veteran had a chest X-ray at Lynn Hospital in September 
1978 that showed the heart as normal, and the heart was 
normal during clinical examination at that time.

The veteran had a stress thallium test at Salem Hospital in 
January 1992 due to diagnosed possible angina.  The stress 
test was negative clinically for angina and electrically for 
ischemia.

The veteran was treated at Salem Hospital in June 1991 for 
complaint of chest pain, but examination of the heart was 
normal.  Chest X-ray was normal as regards the heart, and ECG 
was normal.  

The veteran was treated at Salem Hospital in June 1992 for 
complaint of chest pain and dizziness at work.  An ECG was 
characterized as "borderline ECG" but chest X-ray was 
normal.  The clinical impression was noncardiac chest pain.

The veteran had a chest X-ray at Massachusetts General 
Hospital in August 1999 in conjunction for treatment for a 
slip-and-fall accident with possible pneumothorax; the chest 
X-ray showed cardiac size and contour within normal limits 
with no evidence of congestive failure.

The veteran had a physical examination at Massachusetts 
General Hospital in September 1999 in which the heart was 
normal in rate and rhythm and without murmurs, rubs or 
gallops; there is no notation of any current cardiac 
disorder.

A VA outpatient treatment note dated in June 2003 showed that 
the veteran recently had an abnormal ECG possibly signifying 
coronary artery disease (CAD).  The treatment plan was to 
repeat diagnostics on the next visit.  There is no indication 
of any subsequent cardiac follow-up.

As noted above, Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability, and in the absence of a proof of 
present disability there can be no claim.  Brammer, 3 Vet. 
App. 223, 225.  In this case there is no medical evidence of 
a current cardiac disorder on which service connection can be 
based; accordingly, service connection for such a disability 
may not be granted.

In addition to the medical evidence the Board has carefully 
reviewed the lay evidence submitted by the veteran in the 
form of his correspondence to VA.  As noted above, lay 
testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support 
for a claim of service connection.  Layno, 6 Vet. App. 465, 
469; Falzone, 8 Vet. App. 398, 405; Espiritu, 2 Vet. App. 
492, 494-95.  However, the veteran has presented no lay 
evidence whatsoever showing cardiac symptoms during service, 
after service, or currently.

The Board accordingly finds that the criteria for service 
connection for a heart disorder are not met, and the claim 
must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent medical evidence of a current disability that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. 49, 53-56.  

Service connection for claimed cellulitis of the left foot

The veteran's STR show treatment cellulitis without 
lymphagitis of the left foot in August 1962, treated with 
penicillin and apparently resolved.  The veteran's Report of 
Medical Examination in conjunction with his separation from 
service in June 1965 shows clinical evaluation of the feet 
and skin as "normal" with the exception of a tattoo on the 
left forearm.

The veteran was treated at Lynn Hospital in September and 
October 1978 for swelling, pain and redness of the left foot 
that occurred shortly after the removal of sutures from a 
laceration at that site (the circumstances surrounding said 
laceration are not of record).  The clinical diagnosis was 
cellulitis.

The veteran had a physical examination at Massachusetts 
General Hospital in September 1999 that is silent for 
cellulitis or any other left foot disorder.

The veteran had a VA podiatry examination in March 2005 in 
which the examiner stated that the veteran currently had no 
sign of cellulitis of either foot.

As noted above, Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability, and in the absence of a proof of 
present disability there can be no claim.  Brammer, 3 Vet. 
App. 223, 225.  In this case there is no evidence of current 
cellulitis of the left foot on which service connection can 
be based, and in fact competent medical examination proves 
that the veteran does not have cellulitis.

The Board notes at this point that the STR document 
cellulitis during military service.  However, that a 
condition or injury occurred in service alone is not enough; 
there must be a disability resulting from that condition or 
injury.  Degmetich, 104 F.3d 1328, 1332; Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Brammer, 3 Vet. App. 
223.  

As noted above, existence of current disability must be shown 
by competent medical evidence.  Degmetich, 104 F.3d 1328 
(1997).  "Current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.   Chelte, 10 Vet. App. 268.  In this 
case, medical evidence clearly shows that the veteran does 
not currently have the claimed disability.

The Board notes that the veteran has not submitted any lay 
evidence showing current cellulitis.  

Based on the medical evidence above disproving the existence 
of a current disability, and based also on the absence of any 
lay evidence showing a current disability, the Board finds 
that service connection for cellulitis of the left foot must 
be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent medical evidence of a current disability that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Service connection for a claimed anxiety reaction  

The veteran's STR show no diagnosed psychiatric disorder.  He 
was treated in May 1965 for complaint of neck and shoulder 
pain, at which time he stated he had been anxious for the 
past few months because he was due to be discharged from 
service and was uncertain of his future.  The clinical 
impression was anxiety reaction, but the symptoms had 
resolved on reevaluation four days later.  The veteran's 
Report of Medical Examination in conjunction with his 
separation from service in June 1965 shows clinical 
psychiatric evaluation as "normal."

The veteran was treated at Salem Hospital in June 1992 for 
complaint of chest pain and dizziness at work; his hospital 
discharge summary noted a diagnosis of acute chest pain of 
unknown etiology and anxiety.

VA outpatient treatment records dated in March 2002 show the 
veteran was currently feeling "a little anxious."  On 
examination his memory, mood and consciousness were all 
normal.

The veteran had a VA psychiatric examination in January 2006.  
The examiner noted observations from interview in detail.  
The examiner's only diagnosis was alcohol dependence, in 
remission.

As noted above, existence of current disability must be shown 
by competent medical evidence.  Degmetich, 104 F.3d 1328 
(1997).  "Current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection.   Chelte, 10 Vet. App. 268.  In this 
case, there is no medical evidence showing that the veteran 
currently has the claimed anxiety reaction disability.

The Board notes that the veteran has not submitted any lay 
evidence showing current anxiety reaction disability.  

Based on the medical evidence above disproving the existence 
of a current disability, and based also on the absence of any 
lay evidence showing a current disability, the Board finds 
that service connection for anxiety reaction must be denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
absent medical evidence of a current disability that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for pes planus is denied.

Service connection for a heart disorder is denied.

Service connection for cellulitis of the left foot is denied.

Service connection for anxiety reaction is denied.


REMAND

The Board finds it necessary at this point to remand the 
issues of service connection for a left ankle disorder and 
service connection for left and right shoulder disorders for 
medical examination and opinion.

The veteran had treatment in service for recurring ankle 
sprains and for shoulder pain, although his separation 
physical examination was normal.  He currently has competent 
medical diagnoses of current left ankle osteoarthritis and 
current bilateral status post rotator cuff injuries with 
osteoarthritis.  He has accordingly presented a prima facie 
case for service connection and is entitled to competent VA 
examination and opinion.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

The record contains a VA podiatry examination in March 2005 
in which the examiner stated the veteran's diagnosed status 
post bilateral ankle strain/sprain is as likely as not 
related to military service, but that having no STR to review 
it was not possible to relate the current conditions to that 
time except through the veteran's personal description of 
events.

Similarly, the record contains a VA neurological examination 
in December 2005 in which the examiner stated an opinion that 
the current diagnosed bilateral status post rotator cuff 
injuries had resulted from trauma in service rather than 
post-service injuries, but the examiner is not shown to have 
had access to the STR and is it unclear as to what "trauma 
in service" was being referenced.  

Finally, the veteran had a VA orthopedic examination in 
February 2006, with addendum opinion issued in March 2006, 
but that examiner did not state any medical opinion regarding 
nexus between the claimed left ankle disorder and bilateral 
shoulder disorders and service.  There is no indication that 
the orthopedic examiner had access to STR.

The Board accordingly finds that the veteran should be 
afforded an examination at this point by an orthopedic 
specialist who has reviewed the veteran's STR and is able to 
articulate an informed medical opinion of nexus.

The veteran is hereby advised failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should sent to the veteran a 
letter advising him of the elements 
required to establish entitlement to 
service connection under Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and 
of the respective duties of VA and the 
claimant in obtaining evidence, and 
thereafter should provide him an 
appropriate period in which to respond.  

2.  The RO should schedule the veteran 
for VA examination by an orthopedic 
specialist at a VA medical facility.  The 
entire claims file must be made available 
to the specialist designated to examine 
the veteran, and the examiner should 
indicate in the report the entire file - 
including the Service Treatment Record - 
was reviewed.  

The examination report should include a 
discussion of the veteran's documented 
medical history regarding his claimed 
left ankle disorder and claimed left and 
right shoulder disorder, and should also 
address the veteran's assertions 
regarding the onset and symptoms of those 
disorders.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail in 
terms conforming to the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  

The examiner should indicate whether it 
is at least as likely as not (i.e., at 
least 50 percent probable) that the 
veteran's claimed left ankle disorder 
and/or his claimed left and/or right 
shoulder disorders are due to or 
aggravated by his military service.  

The examiner should articulate his or her 
clinical rationale for each opinion.  If 
the examiner is unable to make such a 
determination it should be so indicated 
in the record.  

3.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claims 
for service connection in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

After accomplishment of the actions noted hereinabove, if 
indicated, the case should be returned to the Board for the 
purpose of appellate disposition.  The Board intimates no 
opinion as to the final disposition of any unresolved issue.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


